DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 4/2/2021.
3.	This Office Action is made Notice of Allowance. 
4.	Claims 1-20 are numbered accordingly are allowed herein. 
       Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 4/2/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.          As to Independent Claims 1, 8, and 15 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, George et al. US 20120207296 discloses in Section [0001] method and system relate to conference call; Section [0041] the platform server set up and manage session and the prior art, Rosenthal et al. US 20080165944 discloses in Section [0037] the conference participant can select to enter the conference and RSVP; Section [0040] the server identifies the incoming call by caller ID and match the entry into the conference; and the prior art DHARA et al. US 20110228922 discloses in Section [0008] Disclosed are systems, methods, and non-transitory computer-readable storage media for automatic entry to a conference call and for automatically retrieving resources associated with the conference call. The system can automatically enter the conference call based on a trigger event and/or the system can enter the conference call based on user input such as a click or a voice command. In one embodiment, a system practicing the method first receives an invitation for a user to join a conference call. The system extracts from the invitation a scheduled conference call time, conference call address information, conference call authentication information, and a conference call modality. The system can extract this information via fuzzy logic, machine learning, and/or a regular expression. Further, the system can detect a set of resources associated with the conference call, such as documents, phone numbers, images, and so forth. The system can then schedule an event to join the user to the conference call via the conference call modality at the scheduled conference call time based on the conference call address information and the conference call authentication information. The system can also include in the event links to the resources, a list or manifest of all the resources, or individual or shared copies of the resources. Using this scheduled event, the system can then, at the scheduled time, retrieve the event, automatically join the conference based on the stored information, and automatically retrieve the resources or links to the resources for the conference. 
	However, George, Rosenthal in view of Dhara do not render obvious in combination with other limitations in the independent claims the claim elements a method for performing a conference communication, the method comprising: sending, by a server comprising a memory storing instructions and a processor in communication with the memory, a protocol string to an intelligent terminal, so that the intelligent terminal automatically invokes an instant messaging (IM) client according to the protocol string for sending IM invitations of the conference communication to one or more other IM users, the protocol string and the IM invitations comprising an attendance credential of the conference communication corresponding to an IM user group that is empty when initially scheduled by the server; receiving, by the server, an IM user identifier and the attendance credential sent from a corresponding IM client of one of the intelligent terminal and the one or more other IM users that has logged in; adding, by the server the IM user identifier to the IM user group and establishing, by the server, an Internet channel based on the IM user group, the Internet channel being used for transmitting communication data of a member in the IM user group for the conference communication.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 10, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477